NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                       901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                       CORPUS CHRISTI, TEXAS 78401
                                                                       361-888-0416 (TEL)
JUSTICES
                                                                       361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                       HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                       ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA               Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                       EDINBURG, TEXAS 78539
                                                                       956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ           Thirteenth District of Texas             956-318-2403 (FAX)

                                                                       www.txcourts.gov/13thcoa

                                     November 12, 2015

      Hon. Coretta T. Graham                   Mr. Waymond Anderson
      Graham Legal Services                    TDCJ# 01997761
      PO Box 60026                             Dominguez Unit
      Corpus Christi, TX 78466                 6535 Cagnon Road
      * DELIVERED VIA E-MAIL *                 San Antonio, TX 78252

      Hon. Mark Skurka
      District Attorney
      901 Leopard Street, Room 205
      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00258-CR
      Tr.Ct.No. 09-CR-2559-F
      Style:    Waymond Anderson v. The State of Texas


             Appellant’s motion for leave to file brief in the above cause was this day
      GRANTED by this Court. The brief has been ordered filed as of September 30, 2015,
      the date of receipt.

                                           Very truly yours,


                                           Dorian E. Ramirez, Clerk

      DER:ch